DETAILED ACTION
This Action is in consideration of the Applicant’s response on September 6, 2022.  Claims 1, 10, and 11 are amended by the Applicant.  Claims 6 was previously canceled.  Claims 1 – 5, and 7 – 11, where Claims 1, 10, and 11 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.
Response to Arguments
	Applicant’s arguments filed September 6, 2022 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claims 1, 10, and 11, Linga does not disclose or suggest of “a security status relates to executing the first sub-processing relates to software installed in the first terminal device” or a “security status relating to executing the second sub-processing relates to software installed in the second terminal device.”
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), the Applicant opines that the conditions or policies that are set by the user for the particular documents are not related to the security status, as it relates to the installed software [See Remarks, Pg. 9, 2nd Para.].  
Foremost, the rejection in based on Murphy and Linga, where Murphy is used as the primary reference.  The Applicant provides no arguments regarding Murphy.
The Office reminds the Applicant that the pending claims must be "given the broadest reasonable interpretation consistent with the specification" [In re Prater, 162 USPQ 541 (CCPA 1969)] and "consistent with the interpretation that those skilled in the art would reach" [In re Cortright, 49 USPQ2d 1464 (Fed. Cir. 1999)].
	The claimed limitations of “a security status relating to executing the first sub-processing relates to software installed in the first terminal device” and “a security status relating to executing the second sub-processing relates to software installed in the second terminal device” do not specifically require any evaluation of the software that is executing on each of the devices as the Applicant alleges.  The limitation merely states that the various security status relates to executing the various sub-processes of software installed in the various terminal devices.  
A policy or rule that manages access and use of documents, such as Outlook, Word, Excel, or other applications is a policy or rule that relates to software installed in terminal devices [See Murphy, Para. 0014, 0030-31].  While the privilege level described in Murphy may be determined based on the client and client device, that determined privilege level is still relates to the various sub-processes regarding software installed on the various devices.  As indicated in the previous Office Action, Murphy discloses that a requesting user may only be able to read the file because the requesting user is not in the same department as the document creator [See Final Office Action, dated June 6, 2022; Pg. 4].  In this situation, the privilege of the requesting user does not meet the required condition to have more than read-only access to a particular file (claimed security status relating to executing the second sub-processing).  This access to a particular file relates to software installed in the second terminal device, such as the Outlook application.  Likewise, these conditions or policies relates to a first sub-process which relates to software installed in the first terminal device because they indicate what the document creating user can do.  Therefore, the amendments do not overcome the current application of the prior art.
As a courtesy to the Applicant, this Office Action will be made non-final, although it could have been made final.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 5 and 7 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2018/0096158 (hereinafter “Murphy”), in view of PGPub. 2016/0285835 (hereinafter “Linga”).
2.	Regarding Claims 1, 10, and 11, Murphy discloses of a processing control system [Fig. 1] comprising:
at least one terminal device that is used by at least one user [Fig. 1; user device];
a monitoring unit that monitors a security status of the at least one terminal device [Fig. 1; Para. 0013-14; Claim 15; management server comprising a processor and memory with instructions to monitor a security status of the at least one terminal device]; and
a control unit that controls, in a case where the security status which relates to executing processing instructed from the at least one user does not meet a condition, the processing including a plurality of sub-processing operations on the at least one terminal device, execution of each of the sub-processing operations on the at least one terminal device based on the security status of the at least one terminal device [Para. 0022, 0030, 0040-41, 0061-65; management server checks the status of the client and client device to determine the associated privilege level and provide various processing abilities according to the privilege level], wherein
the at least one terminal device includes a first terminal device used by a first user and a second terminal device used by a second user [Para. 0014, 0040, 0047; document creator can send the document and requesting user can receive the document via the server],
the processing includes first sub-processing and second sub-processing, the second sub-processing becomes executable after the first sub-processing is normally executed [Para. 0014, 0040; document creation and request for created document],
the first sub-processing is transmitting processing of a document from the first terminal device to the second terminal device [Para. 0014, 0040, 0047; document creator can send the document and requesting user can receive the document via the server] and a security status relating to executing the first sub-processing relates to software installed in the first terminal device [Para. 0014, 0031, 0041; department and associated policies for document creator via Outlook, Word, Excel, etc.],
the second sub-processing is receiving processing of the document at the second terminal device from the first terminal device [Para. 0014, 0040, 0047; requesting user can receive the document via the server created and sent by the document creator], a security status relating to executing the second sub-processing relates to software installed in the second terminal device [Para. 0014, 0031, 0041; department and associated policies for requesting user via Outlook, Word, Excel, etc.], and
in a case where the security status relating to executing the second sub-processing that relates to the software installed in the second terminal device does not meet the condition [Para. 0030-31, 0040; based on policy and privilege, requesting user can only read the file because the user is not in the same department as the document creator; cannot edit or print the file via Outlook, Word, Excel, etc.], and in a case where the security status relating to executing the first sub-processing that relates to the software installed in the first terminal device meets the condition [Para. 0030-31, 0040; based on policy and privilege, document creator can create and send the file via Outlook, Word, Excel, etc.], 
Murphy further discloses that the server can manage use and access to email [Para. 0014, 0031; Outlook application].  Murphy, however, does not specifically disclose that the control unit controls the at least one terminal device such that an operation instruction for the first sub-processing is received on the first terminal device from the first user in a case where the security status which relates to executing the second sub-processing does not meet the condition, and in a case where the security status which relates to executing the first sub-processing on the first terminal device meets the condition.
Linga discloses a system and method for wrapping files/documents with access policies which allow or deny access to the wrapped documents based on a server implementing those policies [Abstract; Fig. 1A; Para. 0042].  Linga further discloses that the document may be sent and received via email, where the sending user may submit an indication of a security policy to be applied, who the recipients are, and hitting the “Send” button (the control unit controls the at least one terminal device such that an operation instruction for the first sub-processing is received on the first terminal device from the first user) [Fig. 3; Para. 0046, 0056].  Based on the policy selected by the sending user, the type of access provided by to the recipient user(s) will be determined, such as restricting certain actions [Para. 0065, 0070].  It would have been obvious to one skilled in the art before the effective filing date of the current application to incorporate the teachings of Linga with Murphy since both systems manage access to documents through various policies.  The combination would enable the first user to initiate various actions on the first terminal device, such as sending an email, to send and receive documents between users, such as a second user on a second terminal device.  The motivation to do so is to ensure security when utilizing data across a variety of applications and services for a enterprise [Linga, Para. 0002-3].
3. 	Regarding Claim 2, Murphy, in view of Linga, discloses all the limitations of Claim 1 above.  Murphy further discloses that the control unit controls reception of an operation instruction from the at least one user for the sub-processing operations based on the security status of the at least one terminal device [Para. 0020, 0030].
4. 	Regarding Claim 3, Murphy, in view of Linga, discloses all the limitations of Claim 2 above.  Murphy further discloses that, in a case where the security status meets the condition, the control unit controls the at least one terminal device such that the operation instruction for the sub-processing operations is received on the at least one terminal device from the at least one user [Para. 0020, 0030].
5.	Regarding Claim 4, Murphy, in view of Linga, discloses all the limitations of Claim 2 above.  Murphy further discloses that, in a case where the security status which relates to executing the sub-processing operations does not meet the condition, the control unit controls the at least one terminal device such that the operation instruction for the sub-processing operations is not received on the at least one terminal device from the at least one user [Para. 0062; management server can lock or block certain services or functionality on the user device].
6. 	Regarding Claim 5, Murphy, in view of Linga, discloses all the limitations of Claim 4 above.  Murphy further discloses of:
an inquiry unit that makes an inquiry to the at least one user about whether the security status on the at least one terminal device in executing the sub-processing operations is to be updated [Para. 0020-21, 0030, 0061-65]; and
an update unit that updates the security status in a case where the at least one user makes a request for updating the security status in responding to the inquiry by the inquiry unit [Para. 0061-65; various remedial actions that can be taken to make the device compliant];
wherein the control unit controls the at least one terminal device such that the operation instruction for the sub-processing operations is received from the at least one user on the at least one terminal device in which the security status is updated [Para. 0061-65; various remedial actions that can be taken to make the device compliant].
7. 	Regarding Claim 7, Murphy, in view of Linga, discloses all the limitations of Claim 1 above.  Murphy further discloses that the processing includes third sub-processing, the third sub-processing becomes executable after the second sub-processing is normally executed [Para. 0030-31, 0040; e.g., requesting user can read the received file based on the policy], and
the third sub-processing is displaying the document transmitted to the second terminal device on the second terminal device in such a manner that the second user reads the document displayed [Para. 0030-31, 0040; e.g., requesting user can read the received file based on the policy].
8. 	Regarding Claim 8, Murphy, in view of Linga, discloses all the limitations of Claim 7 above.  Murphy further discloses that, in a case where there are a plurality of candidate paths for transferring the document in the transferring processing [Para. 0073; secure or unsecure communication channel], and
in case of where executing the transferring processing using at least one of the plurality of candidate paths does not meet the condition, the control unit controls the first terminal device such that an operation instruction for the transferring processing using the at least one of the plurality of candidate paths is not received from the first user [Para. 0073, blocked if the service requires a secure communication channel].
9. 	Regarding Claim 9, Murphy, in view of Linga, discloses all the limitations of Claim 7 above.  Murphy further discloses that the control unit controls whether or not the displaying processing of the document on the second terminal device is allowed based on a security status of the second terminal device and an importance level of the document [Para. 0030; e.g., trade secrets can only be viewed by top-level management or executives]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PGPub. 2015/0358356 – system and method for controlling access to documents based on application policies.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496